EaiRCi.oth, O. J.
(dissenting). The-plaintiff claims damages for personal injuries on defendant’s cars on March 8, 1897. It appears in the record and the argument of counsel that plaintiff was injured by stepping in a hole in defendant’s platform on October 30, 1897. On December 9, 1897, the plaintiff, for a valuable consideration, in writing specifically released and discharged the defendant from any further •claim or demand arising out of the injury received on October 30, 1897, and further recited in said release and discharge as follows: “If being hereby expressly declared to be the intention of this instrument to forever release said Southern Railway Company and the North Oarolina Railroad Company from any and all other claims, demands, or rights of action, of every nature; originating prior to this date, because of any like cause or causes of complaint.” This release must embrace causes of every nature prior to its date. It does not necessarily mean identical, especially as there is no suggestion of any identical cause of action prior to the settlement. The issue was whether the alleged wrong had been settled or adjusted by payment, as alleged in the answer. The plaintiff proposed to prove by himself that when he *383signed tbe said paper be was told by defendant tbat the same applied only to his injury by falling through the hole in defendant’s platform. This proposed evidence was not admitted, and the plaintiff appealed. The question, therefore, in this case is one of evidence. The rule that parol evidence will not be heard to contradict, add to, or vary the terms of a written contract is so well settled, and its importance in the administration of justice in both courts of law and equity, so evident, that no citation of authorities is necessary. The rule rests upon the presumption that when parties reduce their contracts to writing, they have inserted every provision by which they intend to be governed. 1 Greenl. Ev. (14th Ed.), sec. 275. When a contract not required to be written is reduced to writing and signed by the parties, and a material part of the agreement is omitted by mistake in drafting the writing, or by fraud in its procurement, parol evidence will be received to supply the unwritten part. But, in order to overcome the presumption above referred to, the complaining party must allege and prove the mistake in the writing, or the fraud in procuring it. The plaintiff" fails to aver either mistake, imposition, or fraud, and it follows that the proposed evidence was inadmissible. The special plea in the answer being established, it operates as a bar to the action. White v. Railroad Co., 110 N. C., 456; Bank v. McElwee, 104 N. C., 305; Wright v. Railroad Co., 125 N. C., 1.
Affirmed.
Euechbs, J.
(dissenting). It is stated in the case on appeal that plaintiff offered to prove that he was told at the time he signed the paper called a “release,” that, it only applied to the injury received when he stepped in a hole on the platform. This evidence was ruled out, on objection by defendant, and plaintiff excepted. But the learned conn-*384sel for plaintiff did not insist on this exception, properly admitting that it was incompetent, except upon the allegation of fraud, and that was not alleged. And, notwithstanding this admission, it is made one of the principal arguments in the opinion of the Court. It is true, that after making this argument, the Court says it was not necessary to do so, as the instrument does not amount to a discharge, without this evidence. If this evidence was incompetent and unnecessary to the decision of the case, why make the argument that the plaintiff offered evidence to prove this fact? It must have had some influence upon the Court in reaching its conclusion that the release was not a discharge, or it would not have been made, as the Court would not wish to influence others by something that had no influence upon the Court. I admit that if it had been alleged that this paper had been procured from the plaintiff by fraud and imposition, and this had been submitted to a jury, this evidence would have been competent. But I submit that it was not competent evidence to be considered by the Court in construing this written instrument. The learned counsel for the plaintiff did not allege or admit that his client was an idiot, lunatic, or non compos mentisnor that he was even a man of weak understanding. And it seems true that he must have been afflicted with soane one, at least, of the infirmities, if he did not intend to release the defendant from this liability. If he Was not afflicted with at le'ast some of these infirmities, he would not have s'aid, “It being hereby expressly declared to be the intention of this instrument to forever release the said Southern Railway Company and the North Carolina Railroad Company from any and all other claims, demands, or rights of action of every nature originating prior to this date because of any like cause or causes of complaint.” The Court seems to lay stress upon the expression “like cause.” It construes this expression to mean stepping in a hole in the *385platform. It can not give this expression, so construed, such a meaning as tbis. To give it this meaning, to my mind, is to render it nugatory and senseless, as there is no pretense that plaintiff had stepped into another hole in the platform. It must have meant some other injury — the one complained of- — as this is the only other -injury he had received, or it-meant nothing. It is said in the opinion that it is void for want of consideration. It is true, the consideration is small, but it appears that plaintiff received $40 for signing this paper. This is a consideration, and it is not for us to say whether it is as much as he ought to have received or not. That would bé to make a contract for the plaintiff, which we can not do. If fraud had been alleged, and an issue submitted to the jury upon that allegation, the smallness of the amount paid might have been considered as some evidence upon that issue. But it is not a matter that we can consider in putting a construction upon a written contract. In the absence of fraud, it is a sufficient legal consideration, and that is all that we consider. Eor these reasons, I am of the opinion that the judgment should be affirmed.